FILED

MAY 17 2019
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA Clerk, U.S. District and
Bankruptcy Courts
CHRISTOPHER DESHAWN BUTLER,
Plaintiff,
V. : Civil Action No. 19-0111 (UNA)

CALIFORNIA HEALTH AND HUMAN
SERVICES, ef al.,

Defendants.

MEMORANDUM OPINION

This matter comes before the court on review of plaintiffs application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint without prejudice.

The Court notes that complaints filed by pro se litigants are held to less stringent
standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404
U.S. 519, 520 (1972). However, even pro se litigants must comply with the Federal Rules of
Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal
Rules of Civil Procedure requires that a complaint contain a short and plain statement of the
grounds upon which the Court’s jurisdiction depends, a short and plain statement of the claim
showing that the pleader is entitled to relief, and a demand for judgment for the relief the pleader
seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of Rule 8 is to give fair notice
to the defendants of the claims being asserted, sufficient to prepare a responsive answer, to
prepare an adequate defense and to determine whether the doctrine of res judicata applies.

Brown y. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).
It appears that the plaintiff's claims pertain to the custody of his daughter. The complaint
is otherwise unintelligible. Missing from the complaint are statements of the grounds upon
which this court’s jurisdiction depends and a cognizable claim showing the plaintiff's entitlement
to relief. As drafted, the complaint fails to meet the standard set forth in Rule 8(a), and therefore,

it must be dismissed, An Order consistent with this Memorandum Opinion is issued separately.

ty y j ‘
DATE: May ie, 2019 (ws Klar Kobly

United States District Judge